         Case 1:18-cv-09558-JMF Document 55 Filed 06/26/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------· ----------------------------------- X


FREDERICK FUNES,

                                                     Plaintiff,   STIPULATION OF
                                                                  CONFIDENTIALITY AND
                          -against­                               PROTECTIVE ORDER
CITY OF NEW YORK, ET AL.,                                         18-CV-9558 (JMF)
                                                  Defendants
_________________________,______,_______________________ X




               WHEREAS, plaintiff has sought certain documents and information from

defendants;

               WHEREAS defendants deem and/or may deem some of this information and

documents to be confidential, private and/or subject to a law enforcement and/or governmental

privileges and/or other applicable privileges;

               WHEREAS, defendants object to the production of those documents unless

appropriate protection for their confidentiality is assured;

               WHEREAS, good cause therefore exists for the entry of an Order pursuant to

Rule 26(c) of the Federal Rules of Civil Procedure;

               NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

and between plaintiff and attorneys for defendants as follows:

               1.      This Action shall mean Frederick Funes v. City of New York. et al., 18-

CV-9558 (JMF), currently pending in the Southern District ofNew York;

               2.      As used herein, without waiving the right to later interpose objections

concerning these documents, "Confidential Materials" shall mean:

               (A) Any disciplinary records from the New York City Department of Correction

                     (hereinafter "DOC") or any other governmental agency;
         Case 1:18-cv-09558-JMF Document 55 Filed 06/26/20 Page 2 of 7




               (B) Any photographs,     video, or audio recordings made in the course of a DOC

                     investigation;

               (C)   DOC's investigative file and video footage related to this Action;

               (D) Other    documents and information that may         in   good faith, dwing the

                     pendency   of this litigation" be designated    "Confidential Materials" by

                     defendans orthe Court.

               3.      The documents and information as defined in Paragpph 2 shall not be

         ..Confidential Materials" to the extent, and only to the extent, that they are: (a) obtained
deemed

by plaintifffrom sources other than defendants, or (b) are otherwise publicly available-

               4.       Defendants    shall designate    in    good faith particular       documents

..Confidential Materials" by fufeling such documents "Confidential" and/or by desigUating such


documents by bates number in a writing directed to plaintiff. Defendants shall
                                                                               have a reasonable

                                                                                       parties.
time to inspect and designate as "Confidential Materials" documents sougfut from third

                5.      Any document produced by a non-party pursuant to a subpoena in this
                                                                               govemed by the
Action and that are designated as Confidential Material by defendants shall be

terms of this Stipulation of Confidentiatity and Protective Order.

                6.      Defendants reserve the right     to   designate any document confidential

pursuant to this agreement if necessary after production of such documents to plaintiff.

                7.      Inadvertent production     of any document or        information which is

privileged, confidential, and/or was prepared in anticipation of litigation, is otherwise immune

 from discovery shall not constitute a waiver of any privilege or confidentiality or of another

 ground for objecting to discovery with respect to that document, or its subject matt€r, or the

 information contained therein, or of defendants' right to object to the use of any such document

 or the infonnation contained therein during any proceeding in this litigation or otherwise.

                                                   2
          Case 1:18-cv-09558-JMF Document 55 Filed 06/26/20 Page 3 of 7




               8.      If   plaintiff objects   to the designation of     particular documents       as


..Confidential Materials," plaintiff shall state such objection in writing to the defendants, and the

parties shall endeavor in good faith to resolve such objection.        If such objection cannot be
resolved then, within fifteen (15) days         of   receiving defendants' response     to   plaintifPs

objections, plaintiff shall seek judicial intervention. Any such materials or information shall

remain Confidentiat until the parties resolve the objection or there          is a resolution of    the


designation by the Court.

                g.      Plaintiff shall not use the Confidential Materials for any purpose other

than for the preparation or presentation of plaintifPs case in this Action'

                10.     Plaintitr shall not disclose the Confidential Materials to any perscln not a

member of the staffof his law office, except under the following conditions:

                a.   Disclosure may be made only if necessary to the preparation or presentation     of

                     plaintiffs case   in this action, to those individuals described in the
                     subParagraPhs below.

                b.   Disclosure before fiial may be made only to the plaintiff, to an expert who has

                     been retained or specially employed by    plaintiffin anticipation of litigation or

                     preparation for this actioq to a witress at deposition, or to the Court.

                c.   Before any disclosure is made to a person listed in subparagraphs (a) and (b)

                     above (other than to the Court), plaintiffshall provide each such pefson with a

                     copy of this Stipulation of Confidentiality and Protective Order for review,

                     and such llerson shall consent in writing, in the form annexed hereto            as


                     Exhibit A, not to use the Confidential Materials for any purpose other than in

                     connection with the prosecution of this case and not to further disclose the

                     Confidential Materials except in testimony taken in this case.

                                                     -3-
             Case 1:18-cv-09558-JMF Document 55 Filed 06/26/20 Page 4 of 7




                 11.    Deposition testimony concerning any Confidential Materials which

reveals the contents of such materials shall be deemed confidential, and the transcript       of   such


testimony, together with any exhibits referred to therein, shall be separately boun4 with a cover

page prominently marked
                           *CONFIDENTIAL."         Such portion of the   tanscript shall be deemed to

be Confidential Materials within the meaning of this Stipulation of Confidentiality and Protective

Order.

                 12.    Any party seeking to file papers with the Court that               incorporate


Confidentiat Materials or reveal the contents thereof shall first make an application to the Court

for permission to file rmder seal the specific portions of the those papers disclosing Confidential

Materials and shall indicate whether any other party objects to that reques! or shall make an
                                                                                       pursuant to
application to the Court to have the relevant materials de-designated as confidential,

paragraph .og,' of this Stipulation. No materials shall be filed under seal unless the Court has

issued an order approving 1[s   filing, in which event the filing shall follow the nrles of the District
                                                                      judge to whom the papers are
 Court in which the Action is file and/or the Individual Rules of the

 directed.

                  13.    Where the confidential information is not material to issues addressed in

 court submissions and the parties agree in writing that the redaction of personal, confidential

 and/or identiffing information would be sufficient to protect the interests of parties or non-

 parties, plainffimay file redacted documents without further order of the Court.

                  14.    In additioru where reasonable advance notice is given by plaintitrand the

 parties agree in writing to the use of the confidential information in support of a motion for

 sunmary judgment or any other dispositive motion by plainffi or at atrial on the merits in this

 matter, such information   will not be subjected to the instant Stipulation of Confidentiality      and

 protective Order. In the event that the Confidential Materials may be disclosed at ahearing or at

                                                   4
             Case 1:18-cv-09558-JMF Document 55 Filed 06/26/20 Page 5 of 7




trial, the Court may impose appropriate safeguards for the presentation of such Confidential

Materials.

                 15.       Within 30 days after the termination of this ActiorU including any appeals,

the *Confidential Materials," including all copies, notes, and other materials containing or
                                                                                             shall
refening to information derived therefrom (other than the Court's copies of such materials),
                                                                                       (except
be retumed to defendants' attonreys or, upon defendants' attorneys' consent, destroyed

as   to privilege material which shall be destoyed), and all persons who possessed such materials

shall veriry their return or destruction by affidavit firmished              to   defendants' attomeys.

Notrvithstanding this provision, plaintiff may retain a copy        of all   pleadings, motion papers'


transcripts, expert reports, legal memorand4 correspondence, or work
                                                                     produc! even               if such
                                                                                imposed to
materials contain Confidential Materials, so long as appropriate safeguards are

 prevent the use      of any copies for any purpose. Any such copies that contain or          constitute

                                                                                  Protective Order.
 Confidential Materials remain subject to this Stipulation of Confidentiality and

                     16.    This Stipulation will survive the termination of the litigation and will

 continue    to be binding upon all      llersons   to whom Confidential Materials are produced or
                                                                                 pursuant to this
 disclosed.    All   documents or information tbat have been deemed confidential

 order, including all copies and non-conforming copies thereof shall remain
                                                                            confidential for all

 time.    Once the Action has been resolved, including        all appeals, the Confidential Materials,

 including all copies and non-confonning copies thereof, shall not be used by Plaintitr, or
                                                                                            anyone

                                                                                           prior
 receiving confidential documents pursuant to paragraph 10 herefu, for any purpose without

 Court approval.

                     17.    This Stipulation shall be binding upon the parties immediately upon

  signature and shall be submitted to the Court for entry as an Order.



                                                       5
          Case 1:18-cv-09558-JMF Document 55 Filed 06/26/20 Page 6 of 7




               18.       The terms of this Stiputation and Protective Order shall be binding upon

all current and future parties to this Action and their counsel.

                19.      Nothing in this Stipulation and Protective Order shall be construed to limit

defendant's use of the Confidential Materials in any manner.



FREDERICK FUNES                                           JAMES E. JOHNSON
PlaintffircSe                                             Corporation Counsel of the City ofNew York
DIN #: 19-A-0167                                          Attorneyfor Defendants City ofNew York,
Great Meadow Correctional Facility                           Captain Femandez, and CaPtain
P.O. Box 51                                                  Muhommad
Comstoch New York 12821-0051                              100 Church Steet
                                                          New York, New York 10007




                                                                                    VilellaAlonso
      Plaintffiro   Se                                         As sistant C orpor ationC ouns el




                                             The discovery deadline is EXTENDED to November 30, 2020.

                                                           SO ORDERED:




                                                           HON. JESSE M. FURMAN
                                                           UMTED STATES DISTRICT JUDGE


                                                           Dated:        June 25          2020




                                                   -6-
          Case 1:18-cv-09558-JMF Document 55 Filed 06/26/20 Page 7 of 7



                                             DGIIBIT A

The undersigrcd hereby acknowledges that s/he has read the Stipulation of Confidentiality and

Protective Order dated                 2020, entered into the action entitled Frederick Funes v.

Citv of New York. et al.. 18-CV-9558 (JMF) understands the terms thereof. The undersigned

agrees not   to use the Confidential Materials defined therein for any purpose other than in

connection with the prosecution    of this   case, and   will not further disclose the Confidential

Materials except in testimony taken in this case.




                                                        PrintName:




                                                    7
